309 So. 2d 211 (1975)
David Freeman BOYKIN, Appellant,
v.
STATE of Florida, Appellee.
No. W-105.
District Court of Appeal of Florida, First District.
March 18, 1975.
Louis O. Frost, Jr., Public Defender, and Steven E. Rohan, Asst. Public Defender, for appellant.
Robert L. Shevin, Atty. Gen., and Carolyn M. Snurkowski, Asst. Atty. Gen., for appellee.
PER CURIAM.
The only issue on appeal relates to the failure of the learned trial judge to grant a timely motion to suppress evidence. Our examination of the record reveals that there was a conflict in the testimony as to whether or not the search giving rise to the seizure of the evidence was a "consent search". There was ample testimony to support the trial judge's conclusion that it was. It is axiomatic that determination of issues of fact based upon conflicting evidence is the prerogative of the trier of the fact and if that determination is supported by substantial competent evidence it may not be reversed on appeal. Accordingly, the judgment and sentence appealed are
Affirmed.
RAWLS, C.J., and BOYER and McCORD, JJ., concur.